Citation Nr: 0906286	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable rating for a 
respiratory disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to 
August 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted an 
initial noncompensable rating for a respiratory disability.  
However, as that grant does not represent a total grant of 
benefits sought on appeal, this claim for increase remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In August 2008, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the claim.

The Veteran, in written statements and testimony before the 
Board, contends that his service-connected respiratory 
disability is productive of various symptoms, including 
shortness of breath, night sweats, burning lungs, and chronic 
fatigue, which have warranted a higher rating since the 
effective date of service connection.  

At the August 2008 hearing, he and his spouse indicated that 
they were planning to consult with VA medical providers at 
the Richard L. Roudebush VA Medical Center in Indianapolis, 
Indiana, about certain medical procedures, including deep 
sputum and urine antigen tests, which they hoped would 
provide a better diagnosis of the Veteran's condition.  
Additionally, VA medical records dated in November 2007 
reflect that the Veteran was scheduled to undergo treatment 
at the Roudebush VA Medical Center for pulmonary 
rhabdomyosarcoma in January 2008, followed by a routine 
follow-up appointment in May of that year.  However, no VA 
medical records dated since November 2007 have been 
associated with the claims folder.  Because it appears that 
there are outstanding VA medical records dated after November 
2007 that may contain information pertinent to his claim, 
those records are relevant and should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2008); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Additionally, the Veteran's VA medical records and July 2007 
VA examination report contain diagnoses of sarcoidosis and 
asthma, and the Veteran has indicated that VA medical 
providers have told him he may also meet the diagnostic 
criteria for mycotic lung disease (histoplasmosis).  
Accordingly, the Board finds that on remand, the RO should 
consider all potentially applicable diagnostic codes, to 
specifically include those pertaining to sarcoidosis 
(Diagnostic Code 6846), asthma (Diagnostic Code 6602), and 
mycotic lung disease (Diagnostic Codes 6834-6839), in 
evaluating the Veteran's service-connected respiratory 
disability. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
folder all medical records from the 
Richard L. Roudebush VA Medical Center in 
Indianapolis, Indiana, dated from December 
2007 to the present.  

2.  Then, readjudicate the Veteran's 
claim, taking into consideration all 
potentially applicable rating codes, 
including those pertaining to sarcoidosis 
(Diagnostic Code 6846), asthma (Diagnostic 
Code 6602), and mycotic lung disease 
(Diagnostic Codes 6834-6839).  If action 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow an appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


